1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Originally numbered claims 3, 19, and 52 (re-numbered claims 3, 11, and 21, respectively) have been amended as follows:
3. (Currently Amended) The pharmaceutical composition of claim 1, wherein the intravenous solubility promoter is selected from the group consisting of polysorbate 20, polysorbate 40, polysorbate 60, polysorbate 80, β-cyclodextrin, polyoxyl 35 castor oil, polyoxyl 40 hydrogenated castor oil, polyoxyl 60 hydrogenated castor oil, D-α-tocopheryl polyethylene glycol 1000 succinate, sorbitan monooleate, sorbitan monolaurate, polyoxyl 8 stearate, PEG 400 monostearate, polyoxyl 40 stearate, PEG 1750 monostearate, PEG 400 caprylic/capric glycerides, PEG 300 oleic glycerides, phosphatidylcholine, lecithin, alkylglucoside, sucrose monolaurate, sucrose monooleate, and polyoxyethylene-polyoxypropylene block copolymer
19. (Currently Amended) The pharmaceutical composition of claim 18, wherein the intravenous solubility promoter is selected from the group consisting of polysorbate 20, polysorbate 40, polysorbate 60, polysorbate 80, β-cyclodextrin, polyoxyl 35 castor oil, polyoxyl 40 hydrogenated castor oil, polyoxyl 60 hydrogenated castor oil, D-α-tocopheryl polyethylene glycol 1000 and polyoxyethylene-polyoxypropylene block copolymer
52. (Currently Amended) The method of claim 51 [[1]], wherein the intravenous solubility promoter is selected from the group consisting of polysorbate 20, polysorbate 40, polysorbate 60, polysorbate 80, β-cyclodextrin, polyoxyl 35 castor oil, polyoxyl 40 hydrogenated castor oil, polyoxyl 60 hydrogenated castor oil, D-α-tocopheryl polyethylene glycol 1000 succinate, sorbitan monooleate, sorbitan monolaurate, polyoxyl 8 stearate, PEG 400 monostearate, polyoxyl 40 stearate, PEG 1750 monostearate, PEG 400 caprylic/capric glycerides, PEG 300 oleic glycerides, phosphatidylcholine, lecithin, alkylglucoside, sucrose monolaurate, sucrose monooleate, and polyoxyethylene-polyoxypropylene block copolymer
Authorization for this examiner’s amendment was given in an interview with Attorney Michael J. Belliveau on August 2, 2021.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                                                                                                                                                                                                                      
JRussel
August 2, 2021